United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1179
Issued: November 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 7, 2012 appellant filed a timely appeal from a January 30, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established entitlement to a schedule award pursuant
to 5 U.S.C. § 8107.
FACTUAL HISTORY
On March 10, 2005 appellant, then a 47-year-old mail processor, filed a traumatic injury
claim (Form CA-1) alleging that on March 4, 2005 she sustained injuries while pushing a cart of
1

5 U.S.C. § 8101 et seq.

mail. She indicated that the right side of her upper body sustained numbness. On April 20, 2005
OWCP accepted the claim for aggravations of: neck sprain/strain, right rotator cuff syndrome,
right carpal tunnel syndrome, and right lateral and medial epicondylitis. On February 15, 2006 it
accepted the claim for cervical disc herniation C6-7 and cervical spondylosis.
Appellant received compensation for wage loss through June 6, 2009. The record
contains a June 8, 2009 letter stating that she had elected benefits through the Office of
Personnel Management (OPM). The employing establishment made appellant a job offer dated
October 15, 2009 for a modified mail processing clerk at six hours per day. OWCP continued to
develop the medical evidence with respect to her ability to perform the offered job duties. In a
report dated February 17, 2010, Dr. Robert Elkins, a Board-certified orthopedic surgeon selected
as a referee physician, opined that the herniated cervical disc at C6-7, cervical spondylosis and
labral tear of the shoulder had not resolved. He opined in a September 8, 2010 report that
appellant could perform the offered position.
On November 7, 2011 appellant submitted a claim for compensation (Form CA-7)
indicating that she was claiming a schedule award. She submitted a September 12, 2011 report
from Dr. Samy Bishai, an attending physician and orthopedic surgeon. For the right shoulder,
Dr. Bishai provided results on range of motion: 90 degrees flexion, 30 degrees extension, 90
degrees abduction, 20 degrees adduction, 30 degrees internal rotation and 50 degrees external
rotation. He opined that, under Table 15-34 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (sixth edition), appellant had a 12 percent right arm
impairment based on loss of range of motion. Dr. Bishai opined that appellant had reached
maximum medical improvement for her work injuries sustained on March 4, 2005.
In a report dated November 14, 2011, an OWCP medical adviser stated that there were
“credibility issues” and recommended a second opinion examination.
By letter dated November 16, 2011, OWCP advised appellant that it was referring her for
a referee examination to resolve a conflict. The statement of accepted facts reported that the
accepted conditions were aggravation of cervical disc herniation at C6-7 and aggravation of
cervical spondylosis, as well as the aggravations accepted on April 20, 2005. Appellant was
referred to Dr. Gilberto Vega, a Board-certified orthopedic surgeon.
In a report dated January 19, 2012, Dr. Vega provided a history and results on
examination. He stated that appellant had “[l]ong[-]standing preexisting cervical spondylosis
with well-documented preexisting pathological changes in the cervical spine that, based on my
neurological evaluation today, has no neurological deficit in this patient.” Dr. Vega also found
that she had a “long[-]standing history of preexisting (to the date of injury) pathological changes
in both shoulders as has been documented on MRI scan studies obtained on [May 19, 2003] and
the follow-up studies obtained on [March 8, 2005] as has been documented.” He opined that he
did not find aggravation of the “preexisting pathology” and he believed appellant had reached
maximum medical improvement and could return to work with existing restrictions. Dr. Vega
further stated, “Therefore I do not find this patient to have any aggravation of the preexisting
pathology that has been documented prior to her date of injury of March 5, 2005 and therefore I
will not submit a disability rating since this was already preexisting as I have already
documented.”

2

In a report dated January 26, 2012, an OWCP medical adviser stated that he had reviewed
the January 19, 2012 report and agreed with Dr. Vega that there was no employment-related
permanent impairment of the upper extremity.
By decision dated January 30, 2012, OWCP found appellant was not entitled to a
schedule award pursuant to 5 U.S.C. § 8107. It found the weight of the evidence was
represented by Dr. Vega.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.2 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
ANALYSIS
In the present case, appellant submitted a September 12, 2011 report from Dr. Bishai with
an opinion that she had 12 percent right upper extremity impairment, based on loss of shoulder
range of motion under Table 15-34. OWCP did not discuss this report in its January 30, 2012
decision. The Board notes that range of motion can be used as a stand-alone rating, although the
A.M.A., Guides state that a diagnosis-based impairment is the preferred method.5 The use of a
range of motion table is appropriate when “other grids refer you to this section or when no other
diagnosis-based sections of this chapter are applicable for impairment rating of a condition.”6
Dr. Bishai did not specifically discuss the use of Table 15-34 in view of these guidelines.
OWCP referred appellant to Dr. Vega for examination. While it refers to a conflict, there
was no evidence of an existing conflict under 5 U.S.C. § 8123(a).7 The only physician with an
opinion as to permanent impairment was Dr. Bishai, the attending physician. An OWCP medical
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

A.M.A., Guides 461.

6

Id.

7

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). This is called a referee examination and OWCP will select a physician who is
qualified in the appropriate specialty and who has no prior connection with the case. 20 C.F.R. § 10.321.

3

adviser had referred briefly to “credibility issues” in a November 14, 2011 report without further
explanation and his report is not sufficient to create a conflict. The referral to Dr. Vega is
therefore as a second opinion physician.8
The November 15, 2011 statement of accepted facts provided to Dr. Vega states, “The
case was accepted for the following conditions: aggravation of cervical strain; aggravation of
right rotator cuff syndrome; aggravation of right carpal tunnel syndrome; aggravation of right
lateral epicondylitis; aggravation of right medial epicondylitis; aggravation of cervical disc
herniation C6-7 and aggravation of cervical spondylosis.” On February 15, 2006 OWCP advised
appellant that the accepted cervical conditions were cervical spondylosis and C6-7 disc
herniation, not an aggravation of such conditions. A February 23, 2006 statement of accepted
facts does not refer to aggravation of these cervical conditions, nor does a November 14, 2011
memorandum to an OWCP medical adviser. If OWCP is rescinding an accepted condition, it
needs to make appropriate findings and issue a proper decision.9 There is no such evidence in
the record.
The Board accordingly finds that the November 15, 2011 statement of accepted facts did
not accurately present the accepted medical conditions. Dr. Vega opined that appellant did not
have an employment-related permanent impairment as there were no continuing aggravations of
a preexisting pathology. Since the accepted conditions included cervical conditions that were not
considered aggravations, Dr. Vega’s opinion was not properly based on an accurate factual
background. When a second opinion physician or OWCP medical adviser’s opinion is based on
a statement of accepted facts that is inaccurate, the opinion is of diminished probative value.10
As OWCP sought the opinion of Dr. Vega, it has the responsibility to obtain a report which
resolves the issues presented in the case.11
The Board hereby remands this case to OWCP for a preparation of an appropriate
statement of accepted facts and a supplemental report from Dr. Vega on the issue presented.
After such further development as OWCP deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
further development of the medical evidence.

8

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

9

See D.C., Docket No. 10-2052 (issued August 16, 2011).

10

See E.O., Docket No. 12-517 (issued July 6, 2012); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.3 (October 1990).
11

See Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32 ECAB 863 (1981).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 30, 2012 is set aside and the case remanded for further action consistent
with this decision of the Board.
Issued: November 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

